                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


LITTLE CAESAR ENTERPRISES, INC., et al.,

               Plaintiffs,                                    Case No. 17-cv-12329

vs.                                                           HON. MARK A. GOLDSMITH

LITTLE CAESARS ASF CORPORATION, et al.,

            Defendants.
__________________________________________/

    ORDER OVERRULING DEFENDANTS’ OBJECTIONS TO PROPOSED JUDGMENT
                              (Dkt. 83)

        On March 27, 2019, this Court granted in part Plaintiffs’ motion for summary judgment

(Dkt. 79); Plaintiffs subsequently alerted the Court that it would not seek relief on its remaining

claim (Dkt. 80). Plaintiffs then filed a proposed judgment, to which Defendants filed objections

(Dkt. 83).1

        For the following reasons, those objections are overruled. Defendants first object to the

inclusion of Southern Utah Pizza Services as a party Defendant in the judgment. However,

Southern Utah Pizza Services has been a party since the case’s inception, and no objection had

been raised at any time to its continued inclusion until these post-summary judgment objections.

The time to raise this objection has long since passed, and thus it is overruled.

        Defendants next object to the portion of the proposed judgment which requires them to

show proof that they have cancelled any assumed names which contain Little Caesar Enterprises’s



1
  Defendants also objected to Plaintiffs’ fee request (Dkt. 81), but that issue has since been
resolved. See 6/17/2019 Order (Dkt. 94).
                                                  1
(“LCE”) proprietary marks within seven days of judgment; Defendants prefer a ninety-day period.

The fact that LCE might seek proof of cancellation of any assumed name using LCE’s proprietary

marks should come as no surprise to Defendants, as Plaintiffs specifically sought this relief in their

amended complaint. See Am. Compl. ¶ 38 (Dkt. 9). This objection is overruled.

       SO ORDERED.

Dated: June 17, 2019                                  s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                  2
